The plaintiff in error, Frank Mobbs, hereinafter called "defendant," was informed against for a violation of the prohibitory liquor laws, found guilty by a jury, and his punishment fixed at imprisonment in the county jail of Atoka county for 90 days and to pay a fine in the sum of $250. He executed a supersedeas bond and attempted to take an appeal to this court.
While it is alleged in the petition in error in this case that judgment was rendered against defendant on said verdict of the jury, a most careful examination of the entire record fails to show that such judgment was in fact rendered, and therefore this court is without jurisdiction to consider this appeal.
"Where an appeal is taken from an alleged judgment of conviction, and the transcript of the record or case-made contains no copy of the judgment of the trial court, this court does not acquire jurisdiction of the appeal, and such an appeal will be dismissed." Harjoe v. State, 14 Okla. Cr. 187,169 P. 659; Loyd v. State, 12 Okla. Cr. 82, 151 P. 1190; Fowler v.State, 11 Okla. Cr. 157, 143 P. 658; Dansby v. State,7 Okla. Cr. 496, 124 P. 328; Allen v. State, 6 Okla. Cr. 665,118 P. 1102; Bradford v. State, 3 Okla. Cr. 367, 106 P. 535; McLellanv. State, 2 Okla. Cr. 633, 103 P. 676.
Appeal dismissed.
DOYLE, P.J., and MATSON, J., concur. *Page 310